       Case 3:20-cv-00646-JAM Document 107 Filed 08/31/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF CONNECTICUT

CONNECTICUT CITIZENS                   :     CIVIL NO. 3:20-CV-0646(JAM)
DEFENSE LEAGUE, INC., et al.,          :
    Plaintiffs,                        :
                                       :
      v.                               :
                                       :
GOVERNOR NED LAMONT, et al.,           :     AUGUST 31, 2021
    Defendants.

                  RESPONSE TO ORDER TO SHOW CAUSE

      Commissioner Rovella and Governor Lamont hereby respond to the Court’s

Order (Doc. 106), and they respectfully request that the Court dismiss this action as

contemplated in the Order. If the Court wishes, these defendants would be willing

to submit additional briefing, along with a motion to dismiss and for judgment on

the pleadings, if plaintiffs are able to show cause why the case should not be

dismissed without the need for such briefing and motion practice and the

expenditure of resources that come with same.



      WHEREFORE, the defendants respectfully request that this case be

dismissed. See (Doc. 106).




ORAL ARGUMENT NOT REQUESTED
        Case 3:20-cv-00646-JAM Document 107 Filed 08/31/21 Page 2 of 2




                                               Respectfully submitted,

                                               DEFENDANTS
                                               Governor Lamont,
                                               Commissioner Rovella

                                               WILLIAM TONG
                                               ATTORNEY GENERAL



                                           BY:__/s/_Stephen R. Finucane_______________
                                             Stephen R. Finucane
                                             Assistant Attorney General
                                             110 Sherman Street
                                             Hartford, CT 06105
                                             Federal Bar #ct30030
                                             E-Mail: stephen.finucane@ct.gov
                                             Tel: (860) 808-5450
                                             Fax: (860) 808-5591




                                 CERTIFICATION

      I hereby certify that on August 31, 2021, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation

of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.


                                        __/s/_Stephen R. Finucane_____________________
                                        Stephen R. Finucane
                                        Assistant Attorney General



                                           2
